ORDER

PER CURIAM.
Jolanda Jiles (“employee”) appeals the entry of summary judgment in favor of Westview Nursing and Rehabilitation Center (“Westview”) by the St. Louis County Circuit Court on her claim of retaliatory discharge. Employee asserts the trial court erred in granting summary judgment because there was an issue of material fact as to whether Westview fired her for exercising her workers’ compensation rights.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).